DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   1)       Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.       
Claims 1-20: the terms Web-Web CoF Front-to-Front, Web-Web CoF Back-to-Back, Thick Compression and Recovery, HFS, CRT, are unclear since the terms are not defined. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 1-20, are rejected under 35 U.S.C. 103 as being unpatentable over  
Santiago (U.S. 2007/0207293).   
          Claim 1-20: Santiago discloses a multi-ply fibrous structure-containing article.   The multi-ply fibrous structure-containing article includes a plurality of fibrous elements.   The fibrous elements include a plurality of filaments.  The fibrous elements comprise a plurality of fibers.   The fibrous elements comprise a plurality of fibers and filaments that are commingled together [0034].   The embossed fibrous structure ply is a co-formed fibrous structure ply.   The embossed fibrous structure ply is a wet-laid fibrous structure ply ([0017], [0018], claim 14).   The wet-laid fibrous structure ply includes pulp fibers and synthetic staple fibers ([0034], [0036]).   The embossed fibrous structure ply is a direct formed or co-formed fibrous structure ply.   The other fibrous structure ply 13 is a non-embossed fibrous structure ply (Figure 3).  Santiago does not directly disclose the claimed properties and characteristics, however, in view that Santiago structurally discloses the article, it would have been obvious to one skilled in the art at the time the invention was filed, that the prior art article possesses one or more of the claimed properties and characteristics of: Wet Web-Web CoF Front-to-Front Value, Wet Web-Web CoF Back-to-Back Value, Dry Thick Compression, Dry Thick Compressive Recovery, Wet Thick Compression, Wet Thick Compressive Recovery,  HFS, CRT Rate, CRT Capacity, CRT Area.  113
           Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious.  
Conclusion
3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748